       Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 United States of America,

                              Plaintiff,

                 v.                                  Civil Action No.: 5:20-CV-0640 (FJS/TWD)

  $8,300 in United States Currency,

                              Defendant.


                      VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned asset (the “defendant currency”) and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance, proceeds traceable to such an exchange, or money used or

intended to be used to facilitate a violation of 21 U.S.C. § 841.

                                           THE PARTIES

       1.      Plaintiff is the United States of America.

       2.      The defendant currency, $8,300, is in the custody of the United States.

                                     JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1345 and 1355.
        Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 2 of 8




        4.     This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

        5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                                  FACTS

        6.     Jason Reed (“Reed”) is a convicted felon and a member of the Syracuse “Uptown”

gang.

        7.     On February 26, 2009, Reed was convicted in Federal Court of Possession with

Intent to Distribute and Conspiracy with Intent to Distribute more than 46.5 grams of Cocaine

Base (U.S. v Reed, et al., 2008-CR-298). He was initially sentenced to 96 months in Federal prison.

        8.     On February 23, 2010, Reed’s sentence was reduced from 96 months to 84 months

imprisonment. On September 22, 2014, he was released to a four-year term of supervised release

under Federal Probation.

        9.     Reed repeatedly violated the terms of his Probation, including failing to report for

drug testing multiple times.

        10.    Reed was shot and stabbed by rival gang members in two separate incidents.

        11.    On December 15, 2016, Probation and the government requested and were granted

a modification of Reed’s supervised release, to include a curfew with electronic ankle monitoring.

        12.    Over the course of the next year, Reed again repeatedly violated the terms of his

Probation, including failing to report to his Probation Officer on multiple occasions, making false

statements to his Probation Officer, and failing to report numerous arrests and encounters with

local law enforcement to his Probation Officer.

        13.    On March 9, 2018, a Court-ordered warrant was requested and issued. That same

day, Probation Officers, along with local law enforcement, conducted a search of Reed’s residence
       Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 3 of 8




and found cocaine residue, drug packaging materials, and a digital scale. In connection with

violating his Probation, Reed was sentenced to 12 months imprisonment beginning in May 2018.

       14.     On March 6, 2019, Reed was released to 24 months of supervised release under

Federal Probation.

       15.     In October 2019, a confidential informant notified the Syracuse Police Department

(“SPD”) that Reed had resumed selling cocaine. Law enforcement began surveillance of Reed.

       16.     In late 2019 and early 2020, law enforcement conducted several controlled buys of

cocaine from Reed.

       17.     On January 28, 2020, SPD applied for and was granted state search warrants for

Reed’s person, two residences frequented by Reed, and two vehicles associated with Reed.

       18.     On January 29, 2020, at approximately 9:00 a.m., officers from SPD and agents

from the Drug Enforcement Administration (“DEA”) simultaneously executed the warrant.

                        101 MELROSE AVENUE, SYRACUSE, NEW YORK

       19.      101 Melrose Avenue was frequented by Reed for the purposes of retrieving cocaine

for sale and stashing cash.

       20.     101 Melrose Avenue has its utilities listed in the name of “Todd D. Reed,” Jason

Reed’s father. Todd D. Reed was present at the time of the search.

       21.     Todd D. Reed told law enforcement that while his son did not live in the residence,

Reed kept some personal items in the front bedroom of the residence, including clothing, shoes,

toiletries, and personal papers, and that Reed had his own key to the residence.

       22.     During the search of 101 Melrose Avenue, law enforcement located the following:
       Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 4 of 8




                              a. Baking soda,1 plastic sandwich bags,2 a spoon, rubber gloves, and a

                                 working taser in the front bedroom dresser drawer;

                              b. Personal papers and multiple pairs of shoes in the front bedroom

                                 closet;

                              c. Multiple cell phones in various rooms of the home that did not

                                 belong to Todd D. Reed;

                              d. A plastic bag containing 36 grams of cocaine and two digital scales,

                                 positive for cocaine, hidden in the pocket of a jacket in the front

                                 bedroom closet; and

                              e. A loaded Tauras 9mm handgun3, wrapped in a washcloth4 and

                                 stuffed in the basement duct work.

       23.     In an affidavit, Todd D. Reed stated that the drugs and gun found during the search

did not belong to him, the jacket where the cocaine was found belonged to his son, and he did not

know that any of the located items were in his home.

       24.     The total amount of cocaine seized from the residence was approximately 36 grams.

                     938 WADSWORTH STREET, SYRACUSE, NEW YORK

       25.     938 Wadsworth Street was frequented by Reed for the purpose of retrieving cocaine

for sale and stashing cash.




1
  Frequently used as a “cutting agent” for cocaine.
2
  Known by law enforcement to be used for drug packaging.
3
  A gun trace revealed the gun was stolen.
4
  An identical color and brand of hand towel was found in the search of 938 Wadsworth Street.
          Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 5 of 8




          26.    Prior to executing the warrant, law enforcement observed the two target vehicles of

the automobile search warrant, a 2008 silver Acura and a 2015 red Chevrolet Traverse, parked in

the driveway of the residence.

          27.    Shortly thereafter, Reed exited the home at the same time as his live-in girlfriend,

Anastasia Shaffer (“Shaffer”). Reed pulled out of the driveway in the Acura while Shaffer left

simultaneously in the Traverse.

          28.    Law enforcement stopped and seized both the Acura and the Traverse. Neither

Reed nor Shaffer were responsive to questioning, and both were transported back to the residence.

          29.     During the search of 938 Wadsworth Street, law enforcement located the

following:

                            a. A black women’s purse containing a small, knotted section of plastic

                                with 0.9 grams of cocaine, two digital scales with cocaine residue, a

                                small Tupperware container with cocaine residue, and a grinder

                                located in the drawer of a plastic shelving unit in the master

                                bedroom;

                            b. A bottle of Benzocaine on the floor of the master bedroom;5

                            c. A black drill box containing a knotted plastic bag with 1.4 ounces

                                of cocaine on a basement shelf;

                            d. A black box containing a knotted plastic bag with 1.1 ounces of

                                cocaine, along with a grey scale with cocaine residue, on a basement

                                shelf;




5
    Frequently used as a “cutting agent” for cocaine.
          Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 6 of 8




                             e. A container of Creatine powder in the basement;6

                             f. A metal sifter with cocaine residue in the upstairs hall closet;

                             g. A loaded Glock 23 9mm semi-automatic handgun with defaced

                                serial number on the top of an HVAC duct in the basement;7

                             h. Personal mail for both Reed and Shaffer; and

                             i. Two rubber-band bound stacks of U.S. currency totaling $8,300 in

                                denominations of $100s, $50s and $20s (“the defendant currency”),

                                hidden deep in the basement rafters.

          30.    The total amount of cocaine seized from the residence was approximately 3 grams.

          31.    Reed and Shaffer were arrested and charged with Criminal Possession of a

Controlled Substance, Third Degree, and Criminal Possession of a Weapon, Second Degree.

          32.    Jason Reed is currently incarcerated and awaiting disposition on both state and

federal charges.

          33.    Anastasia Shaffer is currently awaiting disposition on state charges.

          34.    During the time Reed was under the supervision of his parole officer, he never

reported any employment or any other sources of legitimate income, other than an approximate

two-month stint as a window washer.

          35.    On March 20, 2020, Shaffer filed a claim to the defendant currency with DEA. She

claimed, under penalty of perjury, that “the money that was taken from my house was money that

I have been saving up for the last 4 years for home improvement projects [and] saved from previous

IRS tax returns and from my job that I have been working for the last 7 ½ years.”




6
    Frequently used as a “cutting agent” for cocaine.
7
    Neither Reed nor Shaffer held a valid pistol permit.
       Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 7 of 8




                                             CONCLUSION

       36.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial. Specifically, probable cause exists to believe that the

defendant currency constitutes: (a) money furnished or intended to be furnished by a person in

exchange for a controlled substance in violation of the Controlled Substances Act; (b) proceeds

traceable to such an exchange; or (c) money used or intended to be used to facilitate a violation of

the Controlled Substances Act.

       WHEREFORE, pursuant to Supplemental Rule G, Plaintiff, the United States of America,

respectfully requests that the Court:

       (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

       (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       (3)     Enter judgment declaring the defendant currency to be forfeited and condemned to

the use and benefit of the United States; and

       (4)     Award such other and further relief to the United States as it deems proper and just.


                                                 Respectfully submitted,

 Dated: June 9, 2020                             GRANT C. JAQUITH
                                                 United States Attorney


                                          By:    /s/ Mary E. Langan
                                                 Mary E. Langan
                                                 Assistant United States Attorney
                                                 Bar Roll No. 518971
      Case 5:20-cv-00640-FJS-TWD Document 1 Filed 06/09/20 Page 8 of 8




                                        VERIFICATION



 STATE OF NEW YORK                   )
                                     ) ss:
 COUNTY OF /O NONDAG~                )



       Greg Staub, being duly sworn, deposes and states:

       I am a Detective with the Syracuse Police Department. I have read the foregoing Complaint

for Forfeiture and assert that the facts contained therein are true to the best of my knowledge and

belief, based upon knowledge possessed by me and/or on information received from other law

enforcement officers.

          o}
Dated this _I day of June, 2020.




                                                  /Detective, Syracuse Police Department




 Sworn to and subscribed before me this              day of June, 2020.




                                                                     SARAH J. TERRELL
                                                              Notary Public ~ State of New York
                                                           Qua!. m Onondaga Co. No. 01TE6170l77
                                                           My Commission Expires July 2, a:.'0 §.'3
                                                                               Case No.:
                              Case 5:20-cv-00640-FJS-TWD Document 1-1 Filed 06/09/20 Page5:20-CV-0640
                                                                                            1 of 1
 OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 $8,300 in United States Currency,
UNITED STATES OF AMERICA

      (b) County of Residence of First Listed Plaintiff               Onondaga                                  County of Residence of First Listed Defendant                Onondaga
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Mary E. Langan, Assistant U.S. Attorney (315) 448-0650
United States Attorney's Office, 100 South Clinton Street
Syracuse, New York 13261
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 ’ 1     U.S. Government                  ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                           of Business In This State

 ’ 2     U.S. Government                  ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 ’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
 ’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
 ’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
 ’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
 ’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
        & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
 ’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
 ’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
         Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
         (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
 ’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
         of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
 ’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
 ’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
 ’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
 ’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
 ’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
 ’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
 ’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
 ’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
 ’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
 ’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                              Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                      ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                              Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                      ’    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 ’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                         another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881(a)(6)
 VI. CAUSE OF ACTION Brief description of cause:
                                              Drug proceeds/facilitation
 VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                                CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         ’ Yes     ’ No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE Senior Judge Frederick J. Scullin, Jr.                                                        DOCKET NUMBER 2008-CR-298

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   06/09/2020                                                             s/Mary E. Langan
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT             Waived                     APPLYING IFP                                       JUDGE         FJS               MAG. JUDGE                  TWD

                   Print                                 Save As...                            Export as FDF                         Retrieve FDF File                                Reset
